Citation Nr: 0735812	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-07 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a higher (compensable) rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served in the Air Force from March 1984 to March 
1995 and the Air National Guard from December 2001 to 
November 2002 and from March 2003 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, that denied an increased rating for 
bilateral hearing loss.  


FINDING OF FACT

The veteran's hearing loss disability is manifested by a 
puretone threshold average of no more than 37.5 decibels in 
the right ear with speech recognition of 96 percent, and a 
puretone threshold average of no more than 41.25 decibels in 
the left ear with speech recognition of 96 percent.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Board has 
considered all the evidence of record, but has reported only 
the most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran's bilateral hearing loss is evaluated as 
noncompensable (zero percent disabling) under Diagnostic Code 
(DC) 6100.  38 C.F.R. § 4.85 (2007).  The basis for 
evaluating defective hearing is the impairment of auditory 
acuity as measured by puretone threshold averages within the 
range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85 
(2007).  Puretone threshold averages are derived by dividing 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz by four.  Id.  The puretone threshold averages and 
the Maryland CNC test scores are given a numeric designation, 
which is then used to determine the current level of 
disability based upon a pre-designated schedule.  See Tables 
VI and VII in 38 C.F.R. § 4.85.  Under these criteria, the 
assignment of a disability rating is a "mechanical" process 
of comparing the audiometric evaluation to the numeric 
designations in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).

In connection with his claim for an increased rating for 
bilateral hearing loss, the veteran was afforded a VA 
audiology examination in April 2005.  Pure tone thresholds 
for the right ear, in decibels, were 0, 40, 50, and 60, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The 
veteran's right ear hearing acuity measured a puretone 
threshold average of 38 decibels with speech recognition of 
96 percent.  This corresponds to a numeric designation of 
"I" under Table VI.  38 C.F.R. § 4.85.  Pure tone 
thresholds for the left ear, in decibels, were 5, 35, 60, and 
65, at 1000, 2000, 3000, and 4000 Hertz, respectively.  His 
left ear hearing acuity measured a puretone threshold average 
of 41decibels with speech recognition of 96 percent.  This 
corresponds to a numeric designation of "I" under Table VI.  
Id.  These combined numeric designations result in a rating 
of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Table VII.  Accordingly, the Board finds that the evidence of 
record preponderates against a compensable rating for 
bilateral sensorineural hearing loss.

A VA audiology examination in August 2004.  Pure tone 
thresholds for the right ear, in decibels, were 0, 40, 45, 
and 65, at 1000, 2000, 3000, and 4000 Hertz, respectively.  
The veteran's right ear hearing acuity measured a puretone 
threshold average of 38 decibels with speech recognition of 
96 percent.  This corresponds to a numeric designation of 
"I" under Table VI.  38 C.F.R. § 4.85.  Pure tone 
thresholds for the left ear, in decibels, were 5, 30, 55, and 
65, at 1000, 2000, 3000, and 4000 Hertz, respectively.  His 
left ear hearing acuity measured a puretone threshold average 
of 39decibels with speech recognition of 96 percent.  This 
corresponds to a numeric designation of "I" under Table VI.  
Id.  These combined numeric designations result in a rating 
of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Table VII.  Thus, the evidence preponderates against a 
compensable rating for bilateral sensorineural hearing loss.

The veteran provided an uncertified document from TK Group, 
Inc., which included results from an audiological exam 
completed in April 2004.  No speech recognition scores were 
provided as required under 38 C.F.R. § 4.85; therefore, the 
Board is unable to determine a disability rating because all 
of the necessary criteria needed to determine a disability 
rating is not present.

Simply stated, the requirements of a higher evaluation are 
not met.  The post-service medical record, as a whole, 
including two VA examinations, providing highly probative 
evidence against this claim, clearly indicating that a higher 
evaluation is not warranted. 

In so concluding, the Board notes that the provisions 
allowing special consideration to cases of exceptional 
patterns of hearing impairment are not for application.  See 
38 C.F.R. § 4.86 (2007).  In this respect, the veteran does 
not manifest puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
hertz) in either ear.  See 38 C.F.R. § 4.86(a) (2007).  
Additionally, his puretone threshold in either ear is not 70 
decibels or more at 2000 hertz.  See 38 C.F.R. § 4.86(b) 
(2007).  The Board has considered the veteran's descriptions 
of his bilateral hearing loss disability, but notes that the 
most probative evidence concerning the level of severity 
consists of the audiometric testing results of record.  See 
Lendenmann, 3 Vet. App. at 349.  There is no doubt to be 
resolved in his favor.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran on August 8, 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 51 03A; 38 C.F.R. § 3.159.  

The Board notes that the veteran's power of attorney, 
Veterans of Foreign Wars (VFW), requested a remand so that 
another VA examination could take place.  However, there is 
no objective evidence indicating that there has been a 
material change in the service-connected disability at issue 
since he was last examined in April 2005, and the veteran has 
not reported any worsening of his disability since that time.  
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The April 2005 VA 
examination report is thorough and supported by VA medical 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  There is no indication that 
that condition has become worse. 

The Board notes that the veteran has reported undergoing 
vocational rehabilitation primarily due to his hearing loss 
disability, and that his vocational rehabilitation records 
have not been associated with the claims folder.  However, as 
noted, hearing loss ratings are based on a mechanical 
application of audiometric readings to the numeric 
designations in the rating schedule.  Thus, as records of 
vocational rehabilitation would not contain the information 
required for rating the veteran's disability under the 
applicable criteria, the Board finds that a remand to obtain 
these records is not necessary.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and medical records from private 
medical providers.  All records identified by the veteran 
have been obtained, and the veteran was afforded an 
appropriate VA examination in April 2005.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. § 3.159(b), 38 C.F.R. § 20.1102 (2006); 
Dingess, 19 Vet. App. 473; Pelegrini II, 18 Vet. App. 112; 
Quartuccio, 16 Vet. App. 183.  

ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


